PER CURIAM.*
In its brief, appellee Team Industrial Services, Inc., accurately calls to our attention that we have no appellate jurisdiction, because the district court has not entered a judgment that disposes of all claims against all parties. An order granting a new trial is not a final, appealable order. Evers v. Equifax, Inc., 650 F.2d 793, 796 (5th Cir. Unit B July 1981). The orders granting summary judgment and granting judgment as a matter of law therefore are only partial and do not dispose of all claims regarding all parties.
The appeal is DISMISSED for want of jurisdiction.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.